Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         09-NOV-2018
                           SCPR-XX-XXXXXXX               09:55 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           IN RE JUDITH ANDREA VILLARREAL, Petitioner.


                         ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of Petitioner Judith Andrea
Villarreal’s petition to resign and surrender her license to
practice law in the State of Hawai#i, filed pursuant to Rule 1.10
of the Rules of the Supreme Court of the State of Hawai#i (RSCH),
and the affidavits submitted in support thereof, we conclude that
Petitioner Villarreal has fully complied with the requirements of
RSCH Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Judith Andrea Villarreal, attorney number
6965, from the roll of attorneys of the State of Hawai#i,
effective with the filing of this order.
          DATED:    Honolulu, Hawai#i, November 9, 2018.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson